Mr. Tracy's petition for rehearing is for the most part one for the modification of our decision as to details which can in no way change the result. As a matter of justice to him, however, the following is added by way of explanation. He complains of this sentence:
"For all but less than a year since, he has been much engaged in Minneapolis in a business the nature of which will be discussed later."
He wants that language changed to read thus:
"Prior to June, 1930, he was much engaged in Minneapolis in a business the nature of which will be discussed later."
Without reëxamination of the record, we are willing to grant the request with this qualification. This proceeding has been pending *Page 48 
a long time. It is perfectly clear that whenever the systematic solicitation of business was discontinued there was then an accumulation of matters procured as indicated, which Mr. Tracy had to liquidate. In one case, even during the hearing before Judge Loevinger, he resorted to garnishment of a client's wages in order to enforce one of his objectionable contracts.
Mr. Tracy next objects to Judge Loevinger's comment quoted in our opinion and reading thus:
"At times it seemed that he was willing to resort to evasion, equivocation or subterfuge to gain an advantage or to escape from a difficulty."
It is claimed as to that language that Judge Loevinger's intention was to refer, not to Mr. Tracy's appearance as a witness, but rather to his relations with his clients. Let it be so, and the subject of the comment but gets from one frying pan into another, if not into the flame itself.
Another objection is to this language, again quoting from the findings:
"Seemingly Tracy gave little personal service to the bankruptcy matters, avoiding appearing at hearings when possible."
This sentence Judge Loevinger on motion deleted from his findings, a matter which in our decision we overlooked. That fault is ours. In consequence, our decision should be modified to this extent. The objectionable quotation, having been deleted from the findings, should be and is to be disregarded as a part of our decision. However, we add, as our own conclusion from the evidence, that the amount of personal service rendered by Mr. Tracy in the bankruptcy matters in question did not measure up in amount or quality to that required of a lawyer in his position.
Except as above indicated, the petition is denied.
DEVANEY, CHIEF JUSTICE, took no part in the consideration or decision of this case. *Page 49